Citation Nr: 1503698	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-21 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disease, to include ventricular tachycardia.

2.  Entitlement to service connection for chronic kidney disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from July 1967 to March 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing before the Board in January 2014.  A transcript of that appeal has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim in December 2008, noted ventricular tachycardia and chronic kidney disease as being secondary to Agent Orange exposure and PTSD.  Since the original claim, the Veteran was granted service connection for PTSD; as a consequence, this issue is no longer before the Board for appellate consideration.  The Board notes that exposure to Agent Orange is conceded.  As the VA examiners in February 2012 did not address these contentions, the Board finds that a new opinion is necessary before a decision on the merits may be made regarding these claims.  As the Veteran's representative has asserted in a December 2014 letter that the February 2012 examinations were inadequate, a new examination is being requested.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his tachycardia and kidney disease.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his heart disease, to include ventricular tachycardia.  The examiner should review the claims file, and then address the following questions:

a.)  Is it at least as likely as not that any heart disease, to include ventricular tachycardia, was caused by the Veteran's service?  The examiner should include an opinion regarding the Veteran's exposure to Agent Orange during service.

b.)  Is it at least as likely as not that any heart disease, to include ventricular tachycardia, was caused by the Veteran's service-connected PTSD?  

c.)  Is it at least as likely as not that any heart disease, to include ventricular tachycardia, was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD?  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his chronic kidney disease.  The examiner should review the claims file, and then address the following questions:

a.)  Is it at least as likely as not that any kidney disease was caused by the Veteran's service?  The examiner should include an opinion regarding the Veteran's exposure to Agent Orange during service.

b.)  Is it at least as likely as not that any kidney disease was caused by the Veteran's service-connected PTSD?  

c.)  Is it at least as likely as not that any kidney disease was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD?  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



